Citation Nr: 0509774	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-25 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1976.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  In August 2000, the 
VARO initially denied service connection for PTSD.  The Board 
liberally construes the veteran's statement in December 2000 
as a notice of disagreement (NOD) to the denial of service 
connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03. 

The Board notes that the issue of entitlement to service 
connection for PTSD on appeal remains unresolved, clinically.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Unavoidably, the Board is compelled to remand this case in 
order to verify all of the veteran's claimed PTSD stressors 
while serving in Vietnam and to afford the veteran a PTSD 
examination, if necessary.  The Board may not overlook the 
fact that private treatment records on file note a diagnosis 
of PTSD based on the veteran's Vietnam service.  

In this regard, the record contains notice of treatment of 
the veteran for PTSD from M.T., MFT., for the period from 
December 7, 1999 to March 14, 2001, as authorized by the 
Sacramento Veterans Assistance Program.  The Board notes that 
all pertinent outstanding treatment records should be 
obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the Board is 
compelled to Remand this case for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In this regard, the veteran should be 
requested to provide a list of the names 
and addresses of all VA and non-VA 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for PTSD from 
August 1976 to the present.  Special 
emphasis should be placed on obtaining 
all treatment records from M.T., MFT., 
for the period from December 7, 1999 to 
March 14, 2001, as authorized by the 
Sacramento Veterans Assistance Program.  
Provide him with release forms and ask 
that a copy be signed and returned for 
each health care provider identified. 
 
2.  When the veteran responds, obtain 
records from each health care provider he 
identifies.  If these records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the veteran of the records that we were 
unable to obtain, including what efforts 
were made to obtain them. 

3.  A summary of all the veteran's 
claimed PTSD stressors should be 
undertaken based on a review of the 
veteran's claims file to include the 
extensive stressors noted in the 
veteran's statements and treatment 
records, to include exposure to base 
perimeter fire fights in Thailand and/or 
Vietnam and combat casualties.  

Additionally, the veteran should be 
requested to review the accounts of his 
alleged in-service traumatic events and 
add any additional information possible, 
including a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed during service 
including base perimeter fire fights and 
combat casualties.  The veteran should be 
asked to provide to the best of his 
ability any specific details to each of 
the claimed stressful events, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail.  The veteran should 
indicate which of these stressful events 
he is referring to when he writes 
relative to any specific incident.  If 
there are additional stressors, he should 
note those stressors and number them 
accordingly.

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information would be difficult or 
impossible.

4.  After the veteran has been afforded 
an opportunity to respond to the request 
set out in the above paragraph, but 
regardless of whether he responds, 
arrangement for all associated documents, 
such as copies of the veteran's stressor 
statements, the DD-214's, and personnel 
records should be sent to the National 
Personnel Records Center (NPRC) and the 
Marine Corps Historical Center, History 
and Museum Division, Building 58, 
Washington Navy Yard, Washington, D.C. 
20374-0580, to obtain verification of the 
veteran's claimed stressors.  Each 
facility should be requested to provide 
any additional information, including 
unit histories, which might corroborate 
the assertion that he was exposed to 
stressors in Thailand and/or Vietnam, 
including base perimeter fire fights and 
combat casualties.  

5.  Following the receipt of a response 
from the NPRC and the Marine Corps 
Historical Center, History and Museum 
Division, a report should be prepared 
detailing the nature of any stressor 
which it has determined is established by 
the record.  If no stressor has been 
verified, such fact should be so stated 
in the report.  This report is then to be 
added to the claims folder.

6.  If stressors have been verified, the 
veteran should be afforded a psychiatric 
examination to determine the diagnosis of 
any and all psychiatric disorders that 
may be present.  The claims file, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must be requested to annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed, but should include 
psychological testing including PTSD sub 
scales.  Regarding the claim for PTSD, 
the examiner must be provided with the 
summary of any stressors described above, 
and the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an inservice stressor has 
resulted in the current psychiatric 
symptoms.  The examiner should determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by VA.  The report of 
examination should include the complete 
rationale for all opinions expressed. 

7.  Thereafter, the claims file should be 
reviewed to ensure that all of the above 
requested development has been completed.  
In particular, the requested examination 
report(s) and required opinion(s) should 
be reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, corrective procedures 
should be implemented.  The Board notes 
that where the remand orders of the Board 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the issue of entitlement 
to service connection for PTSD should be 
readjudicated.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be issued a supplemental statement of the case (SSOC.)  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  A reasonable period of time 
for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified by VA; 
however, he is hereby notified that failure without good 
cause shown to report for any scheduled VA examinations may 
adversely affect the outcome of his claim of service 
connection for PTSD.  38 C.F.R. 3.655 (2004).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



